Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ELECTION/RESTRICTION
This application contains claims directed to the following patentably distinct species: 
Group I. A group of species focused on the various facets of collecting telemetry data indicative of usage of a computing-based solution, described in at least paragraphs 88–93, FIG. 6, and claims 1–7, and classified in G06F 11/3438.

Group II. A group of species directed to the various types of educational information that can be provided to users to assist with their understanding of a computing-based solution, described in at least paragraphs 94–97, FIG. 7, and claims 8–14, and classified in G09B 19/0053.

Group III. A group of species directed to the various facets of help systems that match usage data for a computing-based solution with related content, and mechanisms for retrieving and presenting the same, described in at least paragraphs 98–104, FIG. 8, and claims 15–20, and classified in G06F 9/453.
The species are distinct because they are mutually exclusive:
Group I is mutually exclusive with Group II, and Group I is also mutually exclusive with Group III, because Group I and its claims include “telemetry data indicative of usage of the computing-based solution.” Neither Groups II nor III recite the telemetry data of Group I, and on the other hand, Group I does not recite the “usage data” recited in Groups II and III. “Usage data” is not the same as “telemetry data,” because paragraph 17 of the specification explicitly describes usage data as being something “additional[]” or an “alternative[]” to the telemetry data, and because “[w]hen different words or phrases are used in separate claims, a difference in meaning is presumed.” Nystrom v. TREX Co., Inc., 424 F.3d 1136, 1143 (Fed. Cir. 2005). Thus, Groups I and II are mutually exclusive from each other, as are Groups I and III mutually exclusive from one another.
Groups II and III are mutually exclusive from one another because Group III and its claims include the step of “providing a computing-based solution to a user account associated with a service provider,” which Group II fails to include. In other words, Group III requires the same party providing the computing-based solution to the user account to analyze the solution’s usage data and send UI data resulting from the analysis, whereas a third party separate from the user account and the service provider can infringe Group II without actually providing the computing-based solution. Meanwhile, Group II receives usage data “indicative of a progression of the user account through stages of an experience lifecycle for the computing-based solution,” whereas the usage data for Group III is merely “indicative of usage of the computing-based solution.”  
Applicant is required under 35 U.S.C. § 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the separate classification of each Group shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 C.F.R. § 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 C.F.R. § 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 or pre-AIA  35 U.S.C. § 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. § 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176